             Case 8:19-cr-00089-PWG Document 126 Filed 05/28/21 Page 1 of 3
                                                                      U.S. Department of Justice
                                                                      United States Attorney
                                                                      District of Maryland
                                                                      Southern Division

Leah B. Grossi                      Mailing Address:                  Office Location:           DIRECT: 301-344-4235
Assistant United States Attorney    6500 Cherrywood Lane, Suite 200   6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Leah.Grossi@usdoj.gov               Greenbelt, MD 20770-1249          Greenbelt, MD 20770-1249      FAX: 301-344-4516



FILED BY ECF
                                                                                  May 28, 2021

The Honorable Paul W. Grimm
United States District Judge
United States Courthouse
6500 Cherrywood Lane
Greenbelt, Maryland 20770


           Re:        United States v. Bruce Ralph Sturtz,
                      Criminal No. PWG-19-089

Dear Judge Grimm:

       The purpose of this letter is to respond to the defense’s letter in this case, dated May 28,
2021, regarding the Fourth Circuit’s recent decision in United States v. Hardin, No. 19-4556, 2021
WL 2096368 (4th Cir. May 25, 2021). ECF No. 125. The Government respectfully disagrees with
the defense’s argument that Hardin supports their position that the defendant’s prior conviction
does not trigger the recidivist enhancement under 18 U.S.C. § 2252A(b)(1).

        First, as the Government noted in its Sentencing Memorandum, there are multiple reasons
why the Court should hold that the statute underlying the Defendant’s conviction is a “divisible”
one, including Fourth Circuit precedent (e.g., United States v. Alfaro, 835 F.3d 470, 473 (4th Cir.
2016)), Maryland case law (e.g., Starkey v. State, 147 Md. App. 700, 709 (Md. Ct. Spec. App.
November 6, 2002)), and a plain reading of the statute. ECF No. 98 at 7-11. In fact, Biggus v.
State, 593 A.2d 1060, 1062 (1991), which the defense cites to as supporting their argument, makes
clear that the statute underlying the Defendant’s conviction is divisible because the statute contains
“alternative ways in which the single offense can be committed.” Id. at 1064; see Descamps v.
United States, 570 U.S. 254, 262 (2013) (a statute is “divisible” if it “comprises multiple,
alternative versions of the crime”).

       Second, the Tennessee statutory rape statute in Hardin is very similar to the statute
underlying the defendant’s conviction here. In Hardin the underlying statute at issue reads as
follows:

           (a) Statutory rape is sexual penetration of a victim by the defendant or of the defendant by
           the victim when the victim is at least thirteen (13) but less than eighteen (18) years of age
           and the defendant is at least four (4) years older than the victim.
         Case 8:19-cr-00089-PWG Document 126 Filed 05/28/21 Page 2 of 3



Id. at *2 quoting Tenn. Code Ann. § 39-13-506 (1993). The phrase “sexual penetration” within
the Tennessee statute is defined under Tenn. Code Ann. § 39-13-501(7) to include “sexual
intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any
part of a person’s body or of any object into the genital or anal openings of the victim’s, the
defendant’s, or any other person’s body, but emission of semen is not required.” Id. at Ftn. 2.

       The Government submits that the Defendant in this case was convicted under Article 27,
Section 464B(a)(3) of the Annotated Code of Maryland, which states:

       A person is guilty of a sexual offense in the third degree if the person engages in sexual
       contact . . . With another person who is under 14 years of age and the person performing
       the sexual contact is four or more years older than the victim.

Md. Code Ann., Art. 27 § 464B(a)(3) (1957, 1996 Repl. Vol., 1999 Supp.). At the time, the term
“sexual contact” under Md. Code Ann., Art. 27 § 464B was defined as “the intentional touching
of any part of the victim’s or actor’s anal or genital areas or other intimate parts for the purposes
of sexual arousal or gratification or for abuse of either party and includes the penetration, however
slight, by any part of a person’s body, other than the penis, mouth, or tongue, into the genital or
anal opening of another person’s body if that penetration can be reasonably construed as being for
the purposes of sexual arousal or gratification or for abuse of either part.” Md. Code Ann., Art. 27
§ 461(f) (1996).

        Importantly, nowhere in the Tennessee statutory rape statute does it say for what purpose,
sexual gratification or otherwise, the defendant had to have committed the crime. One could
assume that someone could be convicted for the same abusive, non-sexual in purpose, conduct
under either the Tennessee statutory rape statute or the Maryland Third Degree Sex Offense statute
depending on where the conducted occurred. For example, both statutes allow for the conviction
of an individual who might cause an intrusion, or penetration, of a minor’s genitals for the purpose
of abuse. See e.g., Biggus at 1062 (defendant was convicted of Maryland Third Degree Sex
Offense for digitally penetrating a fourteen-year old’s victim’s anus). Both statutes are sexual
offenses, in part, due to the body parts involved in the offense. The body parts listed in both
statutes are associated with sex or sexual gratification.

        In Hardin and Colson, the Fourth circuit defined the phrase “abusive sexual conduct
involving a minor” under § 2252A(b)(1) as meaning a “perpetrator’s physical or nonphysical
misuse or maltreatment of a minor for a purpose associated with sexual gratification.” See Hardin
at *3 and Colson at 510 (emphasis added). The Fourth Circuit did not say that the actions of the
perpetrator had to be for the purpose of sexual gratification, instead the Fourth Circuit said that
the actions of the perpetrator had to be associated with sexual gratification to amount to “abusive
sexual conduct involving a minor.” Both the Tennessee and Maryland statutes criminalize
behavior that is associated with sexual gratification based of the intimate body parts involved in
the offense. The subjective purpose of the perpetrator does not have to be for sexual gratification
in order to be convicted of either offense.


                                                 2
         Case 8:19-cr-00089-PWG Document 126 Filed 05/28/21 Page 3 of 3

        Furthermore, when you add the “relating to” language from § 2252A(b)(1) to the analysis,
the Fourth Circuit in Hardin stated that the conviction does not have to “amount to” sexual abuse
or abusive sexual conduct involving a minor. Id. at *4 (internal quotations omitted). Instead, the
conviction has to stand “in some relation to a perpetrator’s physical or nonphysical misuse or
maltreatment of a person under the age of eighteen for a purpose associated with sexual
gratification.” Id. (emphasis added). Both the Tennessee statutory rape statute and the Maryland
Sex Offense in the Third Degree statute fit that definition. In fact, as the Court made clear in a
footnote in Hardin, the Tennessee statutory rape statute fits within that definition even more so
than the conviction underlying the Colson case. Id. at Ftn. 9.

        In Colson, the question was whether the defendant’s prior Virginia conviction for
Production, Publication, Sale, or Possession, etc. of Obscene Items Involving Children triggered
the recidivist enhancement under 18 U.S.C. § 2252A(b)(1). Id. at 509. According to the Court,
the most innocent conduct prohibited by the Virginia statute in Colson was “the production or
attempted production of a lewd exhibition of nudity that utilizes a minor as its subject.” Id. at 510-
511 (internal quotation marks omitted). In holding that the defendant’s conviction triggered the
recidivist enhancement, the Fourth Circuit in Colson did not address whether the purpose of the
production of the lewd exhibition of nudity had to be for the purpose of sexual gratification (rather
than a purpose associated with sexual gratification). One could imagine a conviction under the
Virginia statute in Colson where a person produced, or attempted to produce, a lewd exhibition of
nudity utilizing a minor for the purpose of later selling the image rather than for the purpose of the
perpetrator’s own sexual gratification.

       Third, the Government submits the defendant’s prior conviction does not just relate to
“abusive sexual conduct involving a minor or ward,” but that it also relates to “sexual abuse,”
which is another category of predicate state law offenses that trigger the sentencing enhancement.
United States v. Spence, 661 F.3d 194, 197 (4th Cir. 2011). Under 18 U.S.C. § 2242, a perpetrator
can be convicted of the federal offense of sexual abuse if the perpetrator engaged in a “sexual act”
with another person who is incapable of appraising the nature of the conduct on the special
maritime and territorial jurisdiction of the United States. Id. The phrase “sexual act” is defined
under 18 U.S.C. § 2246(2) to include “the intentional touching . . . of the genitalia of another
person who has not attained the age of 16 years with an intent to abuse, humiliate, harass, degrade,
or arouse or gratify the sexual desire of any person.” Id. (emphasis added). Clearly, the
defendant’s underlying conviction stands in some relation to the generic federal definition of
sexual abuse.

                                                      Very truly yours,

                                                      Jonathan F. Lenzner
                                                      Acting United States Attorney

                                                      _____/s/
                                                      Leah B. Grossi
                                                      Assistant United States Attorney

cc: James Wyda, Esq.
                                                  3
